Citation Nr: 1225745	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-45 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri, which denied the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral sensorineural hearing loss is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his bilateral sensorineural hearing loss was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  In the instant case, there is no presumed service connection because hearing loss was not medically diagnosed within one year of discharge; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure during combat and non-combat activities from small arms fire and RPG fire.  The Veteran's DD-214 confirms his MOS as Medical General Practice.  While this is not the type of MOS that necessarily is exposed to extensive noise exposure from small arms and RPG fire, given the Veteran's documented service in Vietnam as assistant battalion surgeon and battalion surgeon, exposure to significant acoustic trauma is not inconceivable and affording the Veteran the benefit of the doubt will be presumed. In addition, given the Veteran's contention of participation in combat operations the Board has consider the applicability of 38 U.S.C.A. § 1154(b) (West 2002).  However, as the Board has presumed exposure to acoustic trauma in service, the Board finds that such a determination is moot.

As noted above, the Veteran's sole service treatment record available is his August 1964 medical examination.  Audiometric testing at that time showed normal hearing at all frequencies bilaterally, save for an auditory threshold of 25 dbs at 500 Hz in the left ear.  As noted above, while this does not meet the level of a hearing loss disability for VA purposes it does represent some degree of hearing loss.  Regrettably, the claims file indicates that all remaining portion of the Veteran's service treatment records could not be located.  Additional attempts to rebuild the file from other sources were unsuccessful.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  To the extent available, the Veteran's service treatment records are simply devoid of any findings consistent with in-service incurrence of chronic hearing loss.  Significantly, the Veteran concedes that he did not complain of hearing problems during service.  Instead, the Veteran contends that as a physician he self-treated all problems.

After service, the Veteran's treatment records do not indicate a diagnosis of bilateral hearing loss for over 30 years after service.  The initial private treatment records include no complaints of hearing loss.  A January 2008 private record indicated that the Veteran's hearing was "satisfactory."  It was not until January 2009 that the Veteran reported hearing problems, at which time he complained of a slight decrease in hearing and some mild tinnitus.  A July 2009 record continued to note a slight decrease in hearing and mild tinnitus.  

The Veteran first sought treatment for hearing problems with VA in August 2009.  At that time, the Veteran reported bilateral tinnitus since April 1966, but denied significant hearing loss.  He denied any prior treatment for hearing problems and noted in-service noise exposure from artillery and explosions.  He denied occupational or recreational noise exposure.  Audiometric testing showed normal hearing through 2000 Hz and sloping to a severe sensorineural hearing loss.  The treatment provider indicated that the level of hearing loss observed could cause communication issues; however, the Veteran denied having a significant hearing deficit.  

It was not until filing his claim for compensation benefits in September 2009 that the Veteran attributed a hearing loss disability due to military service.  At that time, he indicated exposure to acoustic trauma  during training from simulated mortar fire, as well as familiarization firing of the 45 caliber and M-14 rifles.  He also reported exposure to noise in Vietnam from small arms fire and rifle grenades on a regular basis.  

The Veteran was afforded a VA examination in April 2010.  The examiner noted review of the claims file and discussed the audiogram completed at entrance into service and the August 2009 VA treatment record showing bilateral sensorineural hearing loss.  The Veteran's current chief complaint was persistent ringing in the ears and painful sensitivity to loud noises.  The Veteran reported excessive noise exposure while in the military from small arms and RPG fire while engaged in combat.  He denied post-service occupational noise exposure while working as a pharmacist and physician until retirement.  The Veteran stated that he experienced bilateral tinnitus that began during weapons training in 1965 and increased in severity during a combat operation in 1966.  Following examination and audiometric testing, the examiner diagnosed bilateral sensorineural hearing loss.  As to etiology of the current bilateral hearing loss disability, the examiner concluded that he could not resolve the issue without resorting to speculation.  As to the rationale for that conclusion, the examiner noted the absence of in-service hearing evaluations after his entrance audiogram, which would render it speculation to conclude that hearing loss was present at separation.  In addition, the examiner discussed the Institute of Medicine's findings as published in "Noise and Military Service: Implications for Hearing Loss and Tinnitus."  The examiner quoted two findings delineated therein.  "The evidence is sufficient to conclude that, in the absence of audiograms obtained at the beginning and end of military service, it is difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service.  In addition, "The evidence is not sufficient to determine the probability of acquiring a noise induced hearing loss associated with service in the military or in specific branches of the military, for a given individual."  

In his May 2010 notice of disagreement, the Veteran indicated that believed he was entitled to service connection for hearing loss due to his in-service noise exposure and the absence of noise exposure since discharge.  In his November 2010 substantive appeal the Veteran stated, "I further like to note that my medical opinion as a Physician and my past medical history along with a through [sic] knowledge of my military and medical history, that my hearing loss has at the very least been aggravated beyond the point of normal progression due to my time in the service and the acoustic trauma associated with my military service."  The rationale for the opinion was that VA had conceded prolonged hazardous noise exposure in service, that he had no hearing problems prior to service, that after service he was not exposed to nearly the level of acoustic trauma as in service, and that since service his hearing acuity had deteriorated.

The Board accepts, based on the evidence proffered, that the Veteran has a current bilateral hearing loss disability.  The August 2009 VA treatment record and the April 2010 VA examination report included a diagnosis of bilateral sensorineural hearing loss.  Furthermore, the reported audiological results met the requirements of 38 C.F.R. § 3.385 for establishing a current bilateral hearing loss disability.  

As to whether the current bilateral hearing loss disability is related to noise exposure in service, the Board finds that both the Veteran's opinion expressed in his substantive appeal and the April 2010 VA examiner's opinions are probative and competent evidence.  As to the Veteran's opinion, the Board notes that given the Veteran's medical training as a pharmacist and physician he certainly is competent to discuss the etiology of his hearing loss disability.  The Veteran provided a rationale for his conclusion that is consistent with the medical evidence of record.  The Board is concerned and finds it potentially problematic that medical records initially indicate that the Veteran felt that his hearing was sufficient and that he did not have a significant hearing deficit.  In that regard, however, the Board recognizes that a hearing loss disability can be related to service by a medical professional even in the absence of a continuity of symptomatology.  See, e.g., Hensley, 5 Vet. App. at 157 (noting that VA regulations do not necessarily preclude service connection for hearing loss disability that first met the 38 C.F.R. § 3.385 requirements after service).  Affording the Veteran the benefit of the doubt, therefore, the Board concludes that his initial statements denying significant hearing problems and any associated absence of continuity of symptomatology from service is not fatal to the above opinion.  

With respect to the April 2010 VA examiner's opinion, the Board has considered the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate, as a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  In this case, the Board concludes that the April 2010 VA examiner did provide sufficient reasons for being unable to provide a concrete opinion.  As discussed above, the examiner noted the absence of audiometric records after the testing at entrance into service and the finding of the Institute of Medicine's conclusions that without in-service audiometric evidence it was difficult or impossible to determine with certainty how much of a specific individual's hearing loss was acquired during military service.

In light of the Veteran's competent medical opinion attributing his current bilateral hearing loss disability to his military service and the absence of any medical opinion expressly to the contrary, the Board concludes that the evidence is at least in relative equipoise as to whether his current bilateral hearing loss had its onset in service or is otherwise directly related to noise exposure therein.  When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


